
	
		I
		111th CONGRESS
		2d Session
		H. R. 6173
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2010
			Mr. Castle (for
			 himself and Ms. DeGette) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for a Federal initiative to support
		  regenerative medicine through increased funding for research and commercial
		  development of regenerative medicine products and development of a regulatory
		  environment that enables rapid approval of safe and effective products, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Regenerative Medicine Promotion Act of
			 2010.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Report on ongoing Federal programs and activities
				regarding regenerative medicine.
					Sec. 4. Establishment of Regenerative Medicine Coordinating
				Council.
					Sec. 5. Grants for basic or preclinical research into
				regenerative medicine.
					Sec. 6. Grants for development of drugs, biological products,
				medical devices, and biomaterials for use in regenerative medicine.
					Sec. 7. Supporting innovation in regenerative medicine through
				Cures Acceleration Network.
					Sec. 8. Funding for Food and Drug Administration
				Research.
				
			2.FindingsCongress finds the following:
			(1)Regenerative medicine has the potential to
			 treat many chronic diseases and promote economic growth in the United
			 States.
			(2)Regenerative
			 medicine has the potential to provide cures, treatments and diagnostics for a
			 range of diseases and disabilities including diabetes, spinal cord injury,
			 heart disease, stroke, and various forms of cancer.
			(3)The Department of
			 Defense has stated that regenerative medicine has the potential to treat many
			 battlefield injuries such as burns, that it has the potential to heal wounds
			 without scarring, and that it has the potential to be used for craniofacial
			 reconstruction, limb reconstruction, regeneration, and transplantation.
			(4)The Department of Health and Human Services
			 and the Multi-Agency Tissue Engineering Science Interagency Working Group have
			 endorsed a national initiative to support research and product development in
			 regenerative medicine.
			(5)The Department of
			 Health and Human Services has said the potential benefits of regenerative
			 medicine in improved health care and economic savings are enormous. States that
			 have invested in regenerative medicine have experienced economic growth and see
			 future growth potential, including an increase in biotech employment, payroll
			 increases, and proportional impacts on tax receipts.
			3.Report on ongoing
			 Federal programs and activities regarding regenerative medicineNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall provide
			 for the completion, and submission to the Congress, of a report identifying all
			 ongoing Federal programs and activities regarding regenerative medicine.
		4.Establishment of
			 Regenerative Medicine Coordinating Council
			(a)EstablishmentThe Secretary of Health and Human Services
			 shall establish, in the Office of the Secretary, a Regenerative Medicine
			 Coordinating Council (in this section referred to as the
			 Council).
			(b)CompositionThe Council shall be composed of the
			 following:
				(1)The Secretary of
			 Commerce.
				(2)The Secretary of
			 Defense.
				(3)The Secretary of Health and Human
			 Services.
				(4)The Secretary of
			 the Treasury.
				(5)The Secretary of
			 Veterans Affairs.
				(6)The Administrator
			 of the Agency for Healthcare Research and Quality.
				(7)The Administrator
			 of the Centers for Medicare & Medicaid Services.
				(8)The Commissioner
			 of Food and Drugs.
				(9)The Director of the National Institutes of
			 Health.
				(10)The Director of the National Institutes of
			 Standards and Technology.
				(11)Such other
			 members as may be appointed by the Secretary.
				(c)ChairThe Secretary of Health and Human Services
			 shall be the Chair of the Council.
			(d)Members
			 appointed by SecretaryThe
			 members of the Council appointed by the Secretary under subsection (b)(11)
			 shall include insurers, persons from academic institutions, patient advocates,
			 persons with expertise in drug discovery, persons with expertise in drug
			 development, persons with expertise in basic research, persons with expertise
			 in translational research, persons with expertise in medical device
			 development, persons with expertise in biomaterials, and person with expertise
			 in clinical research.
			(e)FunctionsThe
			 Council shall—
				(1)consult with and
			 provide information to the Secretary of Health and Human Services for purposes
			 of preparing the report required by section 3;
				(2)prepare, and keep up-to-date, a national
			 strategy for the promotion of research into regenerative medicine and the
			 development of drugs, biological products, medical devices, and biomaterials
			 for use in regenerative medicine;
				(3)prepare a plan
			 specifying priorities for research into regenerative medicine;
				(4)not later than 120 days after the date of
			 the enactment of this Act, establish priorities for the award of grants under
			 sections 5 and 6 (relating to grants for basic or preclinical research into
			 regenerative medicine and for development of drugs, biological products,
			 medical devices, and biomaterials for use in regenerative medicine,
			 respectively);
				(5)identify sources
			 of funding for research into regenerative medicine;
				(6)identify areas
			 where such funding is inadequate;
				(7)make recommendations regarding Federal
			 regulatory, reimbursement, and other policies that will support development and
			 marketing of regenerative medicine products;
				(8)develop consensus standards regarding
			 scientific issues critical to regulatory approval of regenerative medicine
			 products; and
				(9)determine the need
			 for establishing centers of excellence or consortia to further advance
			 regenerative medicine.
				(f)Transparency;
			 reporting requirements
				(1)TransparencyThe
			 Council shall adopt procedures to ensure the receipt of public input, such as
			 holding public stakeholder meetings or creating advisory boards.
				(2)Annual
			 reportsThe Council shall
			 submit an annual report on its activities to the Congress, the Director of the
			 National Institutes of Health, and the Commissioner of Food and Drugs. Each
			 such report shall—
					(A)provide details on
			 progress in meeting goals identified by the Council for regenerative
			 medicine;
					(B)identify
			 regenerative medicine products currently on the market and those in
			 development;
					(C)identify
			 regenerative medicine research and technological advances and discoveries that
			 occurred in the previous year; and
					(D)assess the impact
			 of regenerative medicine on the Nation's economy, including with respect
			 to—
						(i)the
			 number of people employed in companies or research institutions working in
			 regenerative medicine;
						(ii)the
			 number of companies pursuing regenerative medicine products; and
						(iii)increases in tax
			 revenues.
						5.Grants for basic
			 or preclinical research into regenerative medicine
			(a)Grants for basic
			 or preclinical researchThe
			 Secretary may make grants to eligible entities for the purpose of funding basic
			 or preclinical research into regenerative medicine.
			(b)ConditionsThe
			 Secretary may make a grant under this section for research only if—
				(1)the research is
			 carried out directly by the grant recipient;
				(2)the research is partly funded by one or
			 more private entities; and
				(3)the amount of the
			 grant does not exceed the total amount provided for the research by private
			 entities (other than the grant recipient itself).
				(c)Terms and
			 conditionsA grant under this section may be made on such terms
			 and conditions as the Secretary determines appropriate.
			(d)PriorityIn
			 awarding grants under this section, the Secretary shall take into consideration
			 the priorities established by the Regenerative Medicine Coordinating Council
			 under section 4(e).
			(e)DefinitionsIn this section:
				(1)The term
			 eligible entity means a nonprofit entity or an institution of
			 higher education.
				(2)The term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
				(3)The term nonprofit entity
			 means an entity that—
					(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3));
			 and
					(B)is exempt from tax
			 under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C. 501(a)).
					(4)The term Secretary means the
			 Secretary of Health and Human Services, acting through the Director of the
			 National Institutes of Health.
				(f)Authorization of
			 appropriationsTo carry out
			 this section, there is authorized to be appropriated $100,000,000 for the
			 period of fiscal years 2011 though 2016.
			6.Grants for
			 development of drugs, biological products, medical devices, and biomaterials
			 for use in regenerative medicine
			(a)Grants for drug
			 developmentThe Secretary may
			 make grants to eligible entities for the purpose of funding projects that have
			 as their aim—
				(1)the research and
			 development of drugs, biological products, medical devices, and biomaterials
			 for use in regenerative medicine; and
				(2)the making of an investigational new drug
			 application with respect to such drugs or biological products, or the making of
			 an investigational device exemption application with respect to such devices,
			 by not later than the end of the 4-year period beginning on the date on which
			 such grant is made.
				(b)Terms and
			 conditionsA grant under this section may be made on such terms
			 and conditions as the Secretary determines appropriate.
			(c)PriorityIn
			 awarding grants under this section, the Secretary shall take into consideration
			 the priorities established by the Regenerative Medicine Coordinating Council
			 under section 4(e).
			(d)DefinitionsIn this section:
				(1)The term
			 biological product has the meaning given the term in section
			 351(i) of the Public Health Service Act (42 U.S.C. 262(i)).
				(2)The terms drug and
			 medical device have the meanings given to the terms
			 drug and device, respectively, in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
				(3)The term
			 eligible entity means a collaborative partnership
			 including—
					(A)a qualified
			 nonprofit entity or an institution of higher education; and
					(B)a for-profit
			 entity.
					(4)The term institution of higher
			 education has the meaning given that term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
				(5)The term
			 investigational new drug application  means an investigational new
			 drug application that is made to the Food and Drug Administration under section
			 505(i) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 505(i)).
				(6)The term investigational device
			 exemption application means an application for an investigational device
			 exemption that is made to the Food and Drug Administration under section 520(g)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360j(g)).
				(7)The term qualified nonprofit
			 entity means an entity that—
					(A)is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3));
			 and
					(B)is exempt from tax
			 under section 501(a) of the Internal Revenue Code of 1986 (26 U.S.C.
			 501(a)).
					(8)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Director of the National Institutes of Health.
				(e)Authorization of
			 appropriationsTo carry out
			 this section, there is authorized to be appropriated $100,000,000 for the
			 period of fiscal years 2011 though 2016.
			7.Supporting innovation
			 in regenerative medicine through Cures Acceleration NetworkSection 402C of the Public Health Service
			 Act (42 U.S.C. 282d) is amended—
			(1)in subsection (d), by adding at the end the
			 following:
				
					(7)CollaborationWith respect to activities of the Board
				relating to medical products and behavioral therapies for use in regenerative
				medicine, the Board shall collaborate with the Regenerative Medicine
				Coordinating
				Council.
					;
			(2)in subsection
			 (e)(3), by adding at the end the following:
				
					(D)The cures
				acceleration awards with respect to products and therapies for use in
				regenerative medicineThe
				Director of NIH may, without regard to subparagraphs (A), (B), and (C), provide
				assistance under paragraph (1) with respect to medical products and behavioral
				therapies for use in regenerative medicine, including assistance—
						(i)to perform clinical trials under a protocol
				approved by the Commissioner of Food and Drugs or studies which use good
				manufacturing practice or good laboratory practice procedures and the data from
				which are intended for inclusion in an investigational new drug application or
				an investigational device exemption application; or
						(ii)to perform basic
				research or preclinical studies in regenerative medicine the data from which
				are not intended for inclusion in an investigational new drug application or an
				investigational device exemption
				application.
						;
				and
			(3)in subsection
			 (g)—
				(A)in paragraph (2),
			 by striking paragraph (1) and inserting paragraph (1) or
			 (2);
				(B)by redesignating
			 paragraph (2) as paragraph (3); and
				(C)by inserting after
			 paragraph (1) the following:
					
						(2)Regenerative
				medicineFor providing
				assistance under subsection (e)(1) with respect to medical products and
				behavioral therapies for use in regenerative medicine, in addition to amounts
				authorized to be appropriated by paragraph (1), there are authorized to be
				appropriated $100,000,000 for each of fiscal years 2011 through
				2015.
						.
				8.Funding for Food
			 and Drug Administration Research
			(a)GrantsThe Secretary may—
				(1)conduct, support,
			 or collaborate in regulatory research for the purpose of assisting the Food and
			 Drug Administration to perform its functions with respect to regenerative
			 medicine; or
				(2)make grants to fund regulatory research for
			 such purpose.
				(b)DefinitionsIn
			 this section:
				(1)The term regulatory research
			 means research regarding development, evaluation, and availability of new or
			 improved tools, methods, standards, and applied science that support a better
			 understanding and improved evaluation of product safety, quality,
			 effectiveness, and manufacturing throughout the product life cycle.
				(2)The term
			 Secretary means the Secretary of Health and Human Services, acting
			 through the Commissioner of Food and Drugs.
				(c)Authorization of
			 appropriationsTo carry out
			 this section, there are authorized to be appropriated $25,000,000 for fiscal
			 year 2011 and $125,000,000 for the period of fiscal years 2012 though
			 2016.
			
